DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11,152,823. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/505,350
US Patent 11,152,823
Claim 2
A wireless power transmitter comprising: a sensing grid comprising sensors arranged in rows and columns in a two-dimensional plane, wherein the sensing grid is configured to detect a receiver; and a movable wireless power transmitter comprising: a coil layer comprising at least one wireless power transmitter coil; a ferrite layer; and a linear motor coil layer having a two-dimensional linear motor comprising a plurality of linear motor coils configured to move the movable wireless power transmitter in the two-dimensional plane towards a location of the receiver.
Claim 1
A wireless power transmitter comprising: a sensing grid comprising sensors arranged in rows and columns, wherein the sensing grid is configured to detect a receiver; a movable wireless power transmitter comprising a wireless power transmitter coil; and a two-dimensional linear motor comprising a plurality of linear motor coils configured to move the movable wireless power transmitter in a two-dimensional plane towards a location of the receiver.
Claim 12
The wireless power transmitter of claim 1, wherein the movable wireless power transmitter comprises: a linear motor coil layer that comprises the plurality of linear motor coils; and a ferrite layer located between the wireless power transmitter coil and the linear motor coil layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (US 2009/0153098), in view of Jin et al. (US 2009/0079387).
In regard to Claim 2:
	Toya discloses, in Figure 3, a wireless power transmitter comprising: a sensing grid (30) comprising sensors arranged in rows and columns in a two-dimensional plane (Paragraph 0060: lines 1-11), wherein the sensing grid is configured to detect a receiver (Paragraph 0020); and a movable wireless power transmitter comprising: a coil layer (Paragraph 0052) comprising at least one wireless power transmitter coil (11); a ferrite layer (15), but does not disclose a linear motor coil layer having a two-dimensional linear motor comprising a plurality of linear motor coils configured to move the movable wireless power transmitter in the two-dimensional plane towards a location of the receiver.
	Jin discloses, in Figure 14, a linear motor coil layer having a two-dimensional linear motor (600, 700) comprising a plurality of linear motor coils configured to move the movable wireless power transmitter (10) in the two-dimensional plane towards a location of the receiver (Paragraph 0216).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to use the linear motor taught by Jin with the wireless power transmitter taught by Toya, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
In regard to Claim 8:
Toya discloses, in Figure 3, a wireless power transmitter comprising: a top surface extending in a two-dimensional plane (21); a bottom surface extending in the two-dimensional plane (20); a sensing grid (30) located at the top surface (20), wherein the sensing grid (30) comprises sensors arranged in rows and columns in the two-dimensional plane (Paragraph 0060: lines 1-11), and wherein the sensing grid is configured to detect a receiver at the top surface (Paragraph 0020); a conductive plate (Paragraph 0051) located at the bottom surface (20); and a movable wireless power transmitter comprising: a coil layer (Paragraph 0052) comprising at least one wireless power transmitter coil (11); a ferrite layer (15), but does not disclose a linear motor coil layer having a two-dimensional linear motor comprising a plurality of linear motor coils configured to move the movable wireless power transmitter in the two-dimensional plane towards a location of the receiver.
	Jin discloses, in Figure 14, a linear motor coil layer having a two-dimensional linear motor (600, 700) comprising a plurality of linear motor coils configured to move the movable wireless power transmitter (10) in the two-dimensional plane towards a location of the receiver (Paragraph 0216).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to use the linear motor taught by Jin with the wireless power transmitter taught by Toya, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
In regard to Claim 20:
Toya discloses, in Figure 3, a wireless power transmitter comprising: a top surface extending in a two-dimensional plane (21); a bottom surface extending in the two-dimensional plane (20); a sensing grid (30) located at the top surface (21), wherein the sensing grid comprises sensors arranged in rows and columns in the two-dimensional plane (Paragraph 0060: lines 1-11), and wherein the sensing grid is configured to detect a receiver at the top surface (Paragraph 0020); a magnetic plate (Paragraph 0051) located at the bottom surface (20); and a movable wireless power transmitter comprising: a coil layer (Paragraph 0052) comprising at least one wireless power transmitter coil (11); a ferrite layer (15), but does not disclose a linear motor coil layer having a two-dimensional linear motor comprising a plurality of linear motor coils configured to move the movable wireless power transmitter in the two-dimensional plane towards a location of the receiver.
	Jin discloses, in Figure 14, a linear motor coil layer having a two-dimensional linear motor (600, 700) comprising a plurality of linear motor coils configured to move the movable wireless power transmitter (10) in the two-dimensional plane towards a location of the receiver (Paragraph 0216).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to use the linear motor taught by Jin with the wireless power transmitter taught by Toya, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Allowable Subject Matter
Claims 3-7, 9-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896